United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1895
Issued: March 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 4, 2010 appellant filed a timely appeal of a January 5, 2010 decision of the
Office of Workers’ Compensation Programs, denying his request for reconsideration without
merit review of the claim. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the January 5, 2010 nonmerit
decision. Since more than 180 days elapsed between the merit decision of September 15, 2009
to the filing of this appeal, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case was previously before the Board. By decision dated August 11, 2008, the Board
affirmed Office decisions dated June 6 and November 29, 2007.2 The Board found that appellant
did not submit rationalized medical evidence to establish causal relationship between his spine,
knee, hip or feet conditions and his federal employment as a mail processing clerk. In a decision
dated October 9, 2009, the Board affirmed a November 14, 2008 Office merit decision, finding
that appellant did not submit sufficient medical evidence on causal relationship between his
diagnosed conditions and his federal employment.3 The history of the case as provided in the
prior Board decisions is incorporated herein by reference.
On November 17, 2009 appellant submitted a November 10, 2009 request for
reconsideration of his claim. He addressed his medical history and treatment for various
conditions, including his knees, hips, feet and spine and submitted additional medical evidence,
including: a September 17, 1991 report of left knee surgery for a meniscal tear by Dr. David
Savage, an orthopedic surgeon; a September 18, 1991 medical center discharge summary;
treatment notes dated January 16, 1992 through May 10, 1999 regarding treatment for the knees,
back, neck and shoulder; an August 1, 2007 lumbar x-ray and a September 10, 2009 report from
Dr. Jeffrey Frenchman, a podiatrist, who advised that appellant had chronic pes planus and noted
results on examination. The 1991 surgery report noted that appellant reported a history of a
twisted knee in 1983. The discharge summary stated appellant was on active military duty in
1983.
By decision dated January 5, 2010, the Office denied appellant’s application for
reconsideration without further merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,4
the Office’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either: “(i) shows that [the Office] erroneously applied or interpreted a specific
point of law; (ii) advances a relevant legal argument not previously considered by [the Office];
or (iii) constitutes relevant and pertinent evidence not previously considered by [the Office].”5
Section 10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by the Office without review of the
merits of the claim.6
2

Docket No. 08-861 (issued August 11, 2008).

3

Docket No. 09-736 (issued October 9, 2009).

4

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

ANALYSIS
Appellant submitted a November 10, 2009 request for reconsideration. He generally
discussed his medical treatment for various conditions. Appellant noted osteoarthritis, uneven
leg lengths, ankle instability and other conditions. He did not argue or establish that the Office
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
not previously considered by the Office.
With his application for reconsideration, appellant submitted additional medical
evidence. The treatment notes submitted include duplicative evidence that was of record and
considered by the Office. This does not constitute new evidence. As to the evidence that had not
been previously considered, the September 17 and 18, 1991 reports regarding the left knee
surgery do not provide any history or refer to appellant’s civilian federal employment. Both
reports refer to a 1983 knee injury, which occurred while appellant was on military duty. The
claim in this case involves repetitive activity as a mail processing clerk. Therefore, this evidence
is not relevant to the underlying issue.
Appellant submitted treatment notes that are of limited legibility. None of these reports
provide a medical history, refer to appellant’s civilian work duties or provide an opinion on
causal relationship between a diagnosed condition and federal employment. Dr. Frenchman
provided results on examination of appellant’s feet, without addressing any relevant information
with respect to appellant’s claim for compensation.
The Board finds that appellant did not submit relevant and pertinent evidence not
previously considered by the Office. He did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2), and therefore the Office properly declined to reopen the claim for review of the
merits.
On appeal, appellant contended that he had provided new and relevant evidence. He
cited Office of Personnel Management regulations, which are not relevant to compensation
claims under the Act. As noted, the relevant regulations regarding appellant’s application for
reconsideration are found at 20 C.F.R. § 10.606(b)(2). Appellant raised the results of
psychological studies and articles on limb length discrepancy and biomechanics of the foot and
ankle. But the November 10, 2009 application for reconsideration did not discuss any specific
studies or articles. As noted, appellant did not submit new and relevant evidence sufficient to
warrant further merit review of the claim.
CONCLUSION
The Board finds appellant’s application for reconsideration was insufficient to warrant
merit review of the claim.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2010 is affirmed.
Issued: March 22, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

